Title: To Thomas Jefferson from John Barnes, 17 August 1801
From: Barnes, John
To: Jefferson, Thomas


Sir
Geo: Town 17th. Augt. 1801—
The suspected—King, have absconded, After being taken by the Constable for debt. it also Appears by his plaistering—lately at Mr Dorseys he was—but a very indifft. Workman.—Mr Martin Wanscher the other Plaisterer—his detention has been Occasioned by a disputed a/c with his late employer a Mr Hugh Densley—who unable to pay.—of course unwilling to adjust his a/c Obliged—W. to sue him—and by persuasion Afterwards—to an Arbitration the Award $56. in favr of W—and when demanded offered him his Note Only—at 90 days. which I advised him not to accept, but to indorse, & leave it with me. in consequence, of this Arrangement, I have advanced him $30.—ten of which—he leaves with his New Wife—at Alexand. and I expect forward from thence on Wednesday 19th ⅌ packet to Norfolk—also takes charge—of your Case of dry fruits—& almonds—your 2 Books—including—a small Box, containing 22. best Glass—barrel shape—Tumblers the only ones—to be met with in Alexanda. & recd late last Eveng.—together with his Chest Clothes & tools: He has, moreover—from the Capt. of the—Abigail & Rebecca; an Order, to pick up at Norfolk one bbl: of your plaister of Paris—delivered there by Mistake of his Boy—in lieu of a bbl flour—if he secured this—and meet with no other Obstruction—by the way—I still hope He may reach you—with the Need full in Season—by what I can learn of Mr W. He is a quiet sober, steady, & industrious—man—& understands his business—and Assured me, that with proper assistance He had rather do without Mr King who he knows to be a Bad Man—
—it seems, almost every incident that have reference to this & my late dispatch.—meets with opposition—the times are so.  why then ought I to complain—of these trifling incidents.—Andrews, a week since—wanted to send to Mr Rapin the Box of Doric Ornaments. I desired Mr Rapin to send them here—not coming, I sent for them.—there was still some thing wanting—to compleat them—I rather suppose—Mr Andrews—has parted with that something—for the Precious Metal—and is now proceeding to replace that deficiency—
Be that as it may, I shall not, be possessed of the Box—this week—and for the want of it—the loss—of this days favorable Opportunity—of Conveyance. your glass & Other Articles—Mr Richards—Phila to Richmond—I trust—are on their way. altho—no particular a/c. I have reason to expect it by an early post.—  your friend Mr Higginbotham presentd. your letter to me—in his favr.—late. the Eveng. before he left town for Baltimore—his Numerous letters addressed to the first Houses—in Baltimore—Philada. and New York, left me—a mere Shadow—to guide him by. the Caution I gave him—was not making particular engagemts—to any great amt. in this his first assay—but to try several in separate distinct parcels—might be of Use in his future Choice—& Selection—and Begged of him to do me, the Honor of calling—on his return thro Geo. Town—
I cannot yet meet with a pair of Glass—suitable—to present Mr Conrad with—neither have I yet drawn your last months Compensation—purposing—holding out—as long—as my Bank is tenantable.—
I am sir most Respectfully your Obed. & very H St.
John Barnes
Mr Rapin writes you by this post—
Doct Bache arrived last Eveng at Washington—
